Exhibit 10.29
 
 
 
 
PLEDGE AGREEMENT


This PLEDGE AGREEMENT (this “Agreement”), dated as of December 31, 2011, is
executed by JEFFREY SISK  (the “Pledgor”)  in favor of Generation Zero Group,
Inc., a Nevada corporation (the “Pledgee”).
 


W I T N E S S E T H:


WHEREAS, Pledgor and the Pledgee are parties to that certain Assignment of
effective as of December 31, 2011 (the “Assignment”), in which Pledgor has
agreed to indemnify Pledgee from and against certain claims; and


WHEREAS, Pledgor is the legal, record and beneficial owner of 3,000,000 shares
of common stock of Generation Zero Group; and


WHEREAS, in order to induce Pledgee to enter into the Assignment and accept the
terms of the indemnity provisions therein, Pledgor has agreed to execute and
deliver to the Pledgee this Agreement under which Pledgor hereby pledges and
assigns to Pledgee, as security for the payment in full of the indemnity
obligations of Pledgor under the Assignment, all of Pledgor’s right, title and
interest in and to 500,000 shares of restricted common stock of Generation Zero
Group, Inc., as further provided in this Agreement;


NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, Pledgor hereby agrees as follows:


ARTICLE 1


DEFINITIONS


SECTION 1.1.     Certain Terms.  The following terms shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):


“Collateral” means the Pledged Shares pledged and delivered to the Pledgee in
connection with this Agreement and all proceeds of the foregoing.


“Default” means any Event of Default or any condition or event which, after
notice or lapse of time or both, would consti­tute an “Event of Default” under
this Agreement.


“Event of Default” means any event described in Sec­tion 5.1.


“Pledged Shares” shall mean the 500,000 shares of Generation Zero Group, Inc.
restricted common stock owned by Pledgor.


“Secured Obligations” means the obliga­tions of Pledgor under the indemnity
provisions of the Assignment.


“U.C.C.” means the Uniform Commercial Code as in effect in the State of Georgia.


 
 

--------------------------------------------------------------------------------

 
SECTION 1.2.     U.C.C. Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Agreement, including its preamble and recitals, with such
meanings.




ARTICLE 2 - PLEDGE


SECTION 2.1.     Grant of Security Interest.  Pledgor hereby pledges, assigns,
charges, mortgages, delivers, set overs, conveys and transfers to the Pledgee,
and hereby grants to Pledgee, a continuing security interest in and to, all of
the Collateral. This Agreement shall constitute a security agreement under the
U.C.C. as in effect in the State of Georgia.


SECTION 2.2.     Security for Secured Obligations.  This Agreement and the
Collateral secure the payment in full and per­formance of all Secured
Obligations.


SECTION 2.3.     Delivery of Pledged Property; Transfer, Etc.  Where applicable,
all certificates and instruments representing or evidencing any Collateral,
including all Pledged Shares, shall be delivered to and held by or on behalf of
the Pledgee pursuant hereto, shall be in suitable form for transfer by delivery,
and shall be accompanied by all necessary instruments of transfer or assignment
(stock power), duly executed in blank.  After the occurrence and during the
continuation of an Event of Default, which is not cured within sixty (60) days
of the Event of Default, the Pledgee shall have the right, at any time after
said 60 days, without notice to Pledgor, to transfer to the Pledgee any or all
of the Pledged Shares.  In addition, the Pledgee shall have the right at any
time to exchange certificates or instruments representing or evidencing any
Pledged Shares for certificates or instruments of smaller or larger
denominations.


SECTION 2.4.     Distributions on Pledged Shares.  In the event that any
disbursement of any income or distribution of money or property of any kind is
to be paid on any Pledged Shares at a time when no Default or Event of Default
has occurred and is con­tinuing or would result therefrom, such disbursement or
other distribution may be paid directly to the Pledgor; provided that, any
disbursement or distribution that is received by Pledgor at any time after 60
days after an Event of Default exists shall be held in trust by Pledgor as part
of the Collateral and shall be turned over to the Pledgee upon demand by the
Pledgee.


SECTION 2.5.     No Duty to Pledgee.  The powers conferred on the Pledgee
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.  Beyond reasonable care in
the custody of any Col­lateral in its possession and the accounting for moneys
actually received by it hereunder, the Pledgee shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any  Collateral.


SECTION 2.6.     Continuing Security Interest; Transfer of Secured
Obligation.  This Agreement shall:


(a)              create a continuing security interest in the Col­lateral;


(b)              remain in full force and effect until the Geronimo Note as
defined in the Assignment has been settled in full and no other obligations
exist thereunder as against Pledgee or Pledgee is released from all obligations
under the Geronimo Note;


 
2

--------------------------------------------------------------------------------

 
(c)              be binding upon Pledgor, its successors and assigns, provided,
however, that Pledgor may not assign any of its rights or obligations hereunder
without the prior written consent of the Pledgee; and


(d)              inure to the benefit of the Pledgee and its respective
permitted successors, transferees and assigns.


SECTION 2.7.     Termination of Security Interest. Upon the occurrence of the
payment in full and performance of all Secured Obligations or a valid release is
issued in favor of Pledgee of all obligations to repay the Geronimo Note, the
security interest granted herein shall terminate and all rights to the
Collateral shall revert to the Pledgor.  Upon any such termination, the Pledgee
will, at the Pledgor’s expense, deliver all certifi­cates and instruments
representing or evidencing all Pledged Shares, together with all other
Collateral held by the Pledgee hereunder, and execute and deliver to the
Pledgor, at the Pledgor’s expense, such documents as the Pledgor shall
reasonably request to evidence such termination.


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES


SECTION 3.1.     Pledgor represents and warrants as follows:


(a)              Pledgor is and at all times will be the legal and beneficial
owner of, and have and will have at all times good and marketable title to (and
has and will at all times have full right and authority to pledge and assign)
all Col­lateral, free and clear of all Liens, or other charges or en­cumbrances,
except the Lien granted pursuant hereto in favor of the Pledgee and the
restrictive legend on the Pledged Shares;


(b)              The execution and delivery of this Agreement and delivery to
Pledgee of Pledged Shares is effective to create a valid, perfected, first
priority security interest in such Collateral and all pro­ceeds thereof,
securing the Secured Obligations, and no filing or other action is necessary to
perfect or protect such security interest; and


(c)              No authorization, approval, or other action by and no notice to
or filing with, any Governmental Authority is or will be required eitherfor the
pledge by Pledgor of any Col­lateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by Pledgor.


ARTICLE 4 - COVENANTS


SECTION 4.1.     Protect Collateral; Further Assurances, Etc.  Pledgor shall not
sell, assign, transfer, pledge or encumber in any other manner the Collateral
(except in favor of the Pledgee hereunder).  Pledgor will warrant and defend the
right, title and security interest herein granted to the Pledgee in and to the
Collateral (and all right, title and interest repre­sented by the Collateral)
against the claims and demands of all Persons whomsoever.  Pledgor agrees that
at any time, and from time to time, at the expense of Pledgor, Pledgor will
promptly execute and deliver all further instruments, and take all further
action, that may be necessary, or that the Pledgee may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Pledgee to exercise and enforce its rights and
remedies hereunder with respect to any Collateral, including, but not limited to
the filing any financing or continuation statements under the U.C.C. with
respect to the security interest granted hereunder. Pledgor also hereby
authorizes Pledgee to file any such financing or continuation statement without
the signature of Pledgor to the extent permitted by applicable law.


 
3

--------------------------------------------------------------------------------

 
SECTION 4.2.     Taxes.  Pledgor shall pay all taxes, as­sessments and charges
levied, assessed or imposed upon the Col­lateral before the same become
delinquent or become Liens upon any of the Collateral except where the same may
be contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided.


SECTION 4.3.     Continuous Pledge.  Subject to Sec­tion 2.7, Pledgor shall, at
all times, keep pledged to the Pledgee pursuant hereto all Pledged Shares.


SECTION 4.4.     Additional Information.  Pledgor shall furnish to the Pledgee
written notice of the occurrence of any event which would make any
representation con­tained in Article 3 untrue at such time.


SECTION 4.5.     Adjustments and Distributions Concerning Collateral.  No part
of the Collateral shall ever be converted in any manner by Pledgor into another
type of property or any money or other proceeds unless the proceeds will pay in
full the Secured Obligations or the Pledgee otherwise consents.


ARTICLE 5 - EVENTS OF DEFAULT; REMEDIES


SECTION 5.1.     Events of Default.  Each of the following shall constitute an
“Event of Default” hereunder:


(a)              if there shall occur any Event of Default under the indemnity
provisions of the Assignment;


(b)              if any of the Collateral shall be attached or levied upon or
seized in any legal proceeding, or held by virtue of any Lien or distress; or


(c)              if any representation or warranty of Pledgor set forth herein
shall be untrue in any material respect or if Pledgor shall default in the due
performance and observance of any covenant contained herein.


SECTION 5.2.     Actions upon Event of Default.  In addi­tion to its rights and
remedies provided hereunder, whenever an Event of Default shall have occurred
and be continuing for sixty (60) days, the Pledgee shall have all rights and
remedies of a secured party upon default under the U.C.C. or other applicable
law.  All rights of Pledgee shall be cumulative and not exclusive.  Any
notification required by law of any intended disposition by the Pledgee of any
of the Collateral shall be deemed reasonably and properly given if given in
writing at least five (5) days before such disposition.  Without limitation of
the above, the Pledgee may whenever an Event of Default shall have occurred and
be continuing for 60 days, without prior notice to Pledgor, take all or any of
the following actions:


(a)              transfer all or any part of the Collateral into the name of the
Pledgee or its nominee, without disclosing that such Collateral is subject to
the Lien hereunder;


(b)              notify the obligors on any of the Collateral to make payment to
the Pledgee of any amount due or to become due thereunder;


(c)              take control of any proceeds of the Collateral; and


 
4

--------------------------------------------------------------------------------

 
(d)              execute (in the name, place and stead of Pledgor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.


SECTION 5.3.     Attorney-in-Fact.   Pledgor hereby irrevocably appoints the
Pledgee as its true and lawful attorney, with full power of substitution, in the
name of Pledgor, the Pledgee or otherwise, for the sole use and benefit of the
Pledgee, but at Pledgor’s expense, upon the occurrence and during the
continuation of an Event of Default for sixty days or more to take any action
and to execute any instrument which the Pledgee may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement.


SECTION 5.4.     Private Sales.  (a) Pledgor hereby recog­nizes that the Pledgee
may be unable, after the occurrence and during the continuance of any Event of
Default, to effect a public sale of any or all the Pledged Shares by reason of
applicable state securities law or other­wise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers that will
be obligated to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof.  Pledgor acknowledges and agrees that any such private sale may result
in prices and other terms less favor­able than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner.


(b)              Pledgor further agrees to use its best ef­forts, after the
occurrence and during the continuance of an Event of Default, to do or cause to
be done all such acts as may be necessary to make such sale or sales of all or
any portion of the Pledged Shares pursuant to this Section 5.4 valid and binding
and in compliance with any and all other applicable Requirements of Law.


SECTION 5.5.     Application of Proceeds.  All cash pro­ceeds received by the
Pledgee in respect of any sale of, collection from, or other realization upon,
all or any part of the Collateral may, in the discretion of the Pledgee, be held
by the Pledgee as ad­ditional collateral security for, or then or at any time
there­after be applied in whole or in part by the Pledgee against, the Secured
Obligations.  After all Secured Obligations have been paid in full, any surplus
of such cash or cash proceeds held by the Pledgee and remaining after payment in
full of all the Secured Obligations (or provision therefor being made in cash or
Cash Equivalent Investments), shall be paid over to the Pledgor or to whomsoever
may be lawfully entitled to receive such surplus.
 
SECTION 5.6.     Indemnity and Expenses.  Pledgor hereby agrees to indemnify and
hold harmless the Pledgee from and against any and all claims, losses, and
liabilities growing out of or resulting from this Agreement (including
en­forcement of this Agreement), except claims, losses, or liabilities resulting
from the Pledgee’s negligence or willful misconduct.  Upon demand, Pledgor will
pay, or cause to be paid, to the Pledgee the amount of any and all reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of its
counsel and of any experts and agents, which the Pledgee may incur in connection
with:


(a)              the administration of this Agreement;


(b)              the custody, preservation, use, or operation of, or the sale
of, collection from, or other realization upon, any of the Collateral;


(c)              the exercise or enforcement of any of the rights of the Pledgee
hereunder and any action taken by the Pledgee under Section 6.3 hereof; and


 
5

--------------------------------------------------------------------------------

 
(d)              the failure by Pledgor to perform or observe any of the
provisions hereof.

 
ARTICLE 6 - MISCELLANEOUS


SECTION 6.1.     Notices.  All notices hereunder shall be in writing and shall
be deemed to have been duly given:  at the time delivered by hand, if personally
delivered; when received if deposited in the mail, postage prepaid, if mailed;
and on the next Business Day, if timely delivered to an air courier guaranteeing
overnight delivery.  Notice addresses are as follows:


                             

      If to Pledgor:    Jeff Sisk    
199 Daisy Street
   
Homosassa, FL  34446
       
If to Pledgee:
c/o The Loev Law Firm, PC
   
6300 West Loop South, Suite 280
   
Bellaire, TX 77401
   
Attn:  David M. Love, Esq.
 



or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above.


SECTION 6.2.     Obligations Not Affected.  The obliga­tions of the Pledgor
under this Agreement shall remain in full force and effect without regard to,
and shall not be impaired or affected by:


(a)              any amendment or modification or addition or supplement to the
Geronimo Note;


(b)              any waiver, consent, extension, indulgence or other action or
inaction in respect of this Agreement; or


(c)              any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like, of Pledgor or any other
Person, whether or not Pledgor shall have notice or knowledge of any of the
forego­ing.


SECTION 6.3.     Protection of Collateral.  The Pledgee may from time to time,
at its option, perform any act which the Pledgors agree hereunder to perform and
which Pledgor shall fail to perform after being requested in writing to so
perform (it being understood that no such request need be given after the
occurrence and during the continuance of an Event of Default) and the Pledgee
may from time to time take any other action which the Pledgee reasonably deems
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.


SECTION 6.4.     Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any jurisdiction.


SECTION 6.5.     Headings.  The various headings of this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement.


 
6

--------------------------------------------------------------------------------

 
SECTION 6.6.     Governing Law; Jurisdiction.  (a)  THIS AGREEMENT SHALL BE
DEEMED TO BE MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
GEORGIA.


(b)              PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
GEORGIA STATE OR FEDERAL COURT SITTING IN FULTON COUNTY, GEORGIA IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT (AND PLEDGOR AGREES THAT SUCH JURISDICTION WILL BE
EXCLUSIVE WITH RESPECT TO CLAIMS BROUGHT BY PLEDGOR AGAINST THE PLEDGEE), AND
PLEDGOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NORTH CAROLINA STATE OR FEDERAL
COURT. PLEDGOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.


SECTION 6.7.     Successors and Assigns.  This Agreement shall be binding upon
the Pledgor and shall inure to the benefit of the Pledgee and its respective
successors and assigns. Pledgor shall not assign this Agreement or delegate any
of its duties hereunder.


SECTION 6.8.     Waiver of Jury Trial, Etc.  THE PLEDGEE AND PLEDGOR HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PLEDGEE, OR
ANY PLEDGOR.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PLEDGEE ENTERING
INTO THE NOTE AND THE OTHER LOAN DOCUMENTS.


SECTION 6.9.     Limitation of Liability.  NEITHER THE PLEDGEE NOR ANY AFFILIATE
THEREOF, SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND PLEDGOR HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE UPON, ANY CLAIM FOR ANY SPECIAL, INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES SUFFERED BY PLEDGOR IN CONNECTION
WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
HEREWITH, OTHER THAN ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE PLEDGEE OR ANY AFFILIATE THEREOF.


SECTION 6.10.    INTENTIONALLY DELETED


SECTION 6.11.    Pledgor’s Obligations Absolute.  The obligations of Pledgor
under this Agreement shall be direct and immediate and not conditional or
contingent upon the pursuit of any remedies against any other person, nor
against other security or liens or encumbrances available to Pledgee or any of
Pledgee’s heirs, personal representatives, successors, assigns, or
agents.  Pledgor hereby waives any right to require that an action be brought
against any other person or entity or to require that resort be had to any
security prior to any exercise of rights or remedies hereunder.


SECTION 6.12.    Amendment.  Neither this Agreement nor any provisions hereof
may be amended, modified, waived, discharged or terminated, except by an
instrument in writing signed by Pledgor and Pledgee.


 
7

--------------------------------------------------------------------------------

 
SECTION 6.13.    Counterparts, Effectiveness, etc.  This Agreement may be
executed by the parties hereto in several coun­terparts, each of which shall be
executed by the Pledgor and the Pledgee and be deemed to be an original and all
of which shall constitute together but one and the same agreement.  This
Agreement shall become effective when counterparts hereof executed by the
Pledgor and the Pledgee (or notice thereof satisfactory to the Pledgee) shall
have been received by the Pledgee and notice there­of shall have been given by
the Pledgee to the Pledgor.


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.




PLEDGEE:


Generation Zero Group, Inc.




By: /s/ Matthew D. Krieg
         Matthew D. Krieg
        Chief Executive Officer








PLEDGOR:








/s/ Jeffrey Sisk            
Jeffrey Sisk
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 